SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

651
KA 11-01221
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JAMES M. BONACCI, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY A. GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered May 13, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of stolen
property in the third degree and driving while ability impaired by
drugs.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of stolen property in
the third degree (Penal Law § 165.50) and driving while ability
impaired by drugs ([DWAI] Vehicle and Traffic Law § 1192 [4]).
Although defendant “initially made remarks [during the plea
allocution] that ‘cast significant doubt’ on his guilt” on the DWAI
charge, “thereby triggering the trial court’s duty to conduct a
further inquiry to ensure that defendant’s plea was knowingly and
voluntarily made” (People v McNair, 13 NY3d 821, 822-823), we conclude
that Supreme Court properly conducted such an inquiry and that
“defendant’s responses to the court’s subsequent questions removed
[any] doubt about [his] guilt” (People v Ocasio, 265 AD2d 675, 677-
678; see McNair, 13 NY3d at 823; People v Stepney, 273 AD2d 841, 841,
lv denied 95 NY2d 939). In view of our determination with respect to
the DWAI conviction, we reject defendant’s further contention that his
conviction of criminal possession of stolen property must be reversed
because his guilty plea was induced by a sentence promise for both
crimes (see generally People v Pichardo, 1 NY3d 126, 129).



Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court